Case 3:13-cr-00013-REP Document 128 Filed 07/20/21 Page 1 of 9 PagelD# 1321

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA

Vv. Criminal No. 3:13cr13

TONY LEE JONES, UR.

MEMORANDUM OPINION

This matter is before the Court on the defendant’s pro se
Second Motion for Compassionate Release Pursuant to 18 U.S.C. §
3582(c) (1) (A) (ECF No. 117) and the MOTION FOR COMPASSIONATE
RELEASE PURSUANT TO SECTION 603(b) OF THE FIRST STEP ACT (ECF No.
122) filed by defense counsel, the Response in Opposition to
Defendant’s Second Motion for Compassionate Release (ECF No. 123)
and the JOINT STATUS REPORT REGARDING COVID-19 VACCINATION (ECF
No. 126). Having considered those documents, the presentence
report (ECF No. 85), the character letters filed on behalf of the
defendant (ECF No. 125), the response of the Probation Office (ECF
No. 127), and the case file, the defendant’s pro se Second Motion
for Compassionate Release Pursuant to 18 U.S.C. § 3582(c) (1) (A)
(ECF No. 117) and the MOTION FOR COMPASSIONATE RELEASE PURSUANT TO

SECTION 603(b) OF THE FIRST STEP ACT (ECF No. 122) will be denied.
Case 3:13-cr-00013-REP Document 128 Filed 07/20/21 Page 2 of 9 PagelD# 1322

BACKGROUND

On May 6, 2013, Tony Lee Jones, Jr. pled guilty to one count
of possession with intent to distribute 28 grams or more of cocaine
base in violation of 21 U.S.C. §§ 841(a) (1) and 841(b) (1) (B) (iii).
Jones acknowledged possessing and attempting to conceal 39.9 grams
of cocaine base and being in possession of $3,022.00 in United
States currency. Jones was considered to be a Career Offender
because of previous drug convictions and was sentenced to serve a
term of imprisonment of 188 months to be followed by a five year
term of supervised release. Jones is currently incarcerated at
FCI Fort Dix, New Jersey which houses 2,783 inmates. Jones’
anticipated release date is July 17, 2025.1

As the basis for the requested compassionate release, Jones
asserts that he has served approximately 50% of his sentence; that
he is not a danger to the community; and that he is at increased
risk from COVID-19 because he suffers from gastroesophageal reflux
disease without esophagitis, gastritis with bleeding, an enlarged

prostate, chronic kidney disease, stage 3 (moderate), and colon

 

+ On May 12, 2020, Jones submitted a request to the Warden at FCI
Fort Dix requesting compassionate release, due to the
circumstances of the COVID-19 pandemic, and that request was denied
on May 18, 2020.

Jones previously filed a motion for compassionate release which
was denied on June 9, 2020.
Case 3:13-cr-00013-REP Document 128 Filed 07/20/21 Page 3 of 9 PagelD# 1323

cancer. The medical records reflect that, in July 2019, the colon
cancer was removed surgically and that Jones is now testing
negative for cancer. They also reflect that his abdominal pain
is in remission and that Jones has reported no further difficulty
respecting his cancer. From the proffered medical records, it
appears that FCI Fort Dix is providing medical treatment for the
other medical conditions from which the defendant suffers.

Jones contracted COVID-19 in January 2021, but he was
asymptomatic and treated accordingly. JOnes has recovered from
the bout with COVID-19 and has since been vaccinated fully, having
received both doses (on March 22, 2021 and April 12, 2021,
respectively).

The record reflects that FCI Fort Dix houses 2,783 inmates
and that 1,808 inmates had contracted and recovered from COVID-19
as have 49 staff members. As of the date of the Government’s
filing in this matter, 14 inmates and 14 staff members were

reported to have COVID-19.

DISCUSSION
The applicable statute, 18 U.S.C. § 3582(c) (1) (A), provides,
in pertinent part, that, upon appropriate motion, the Court “may
reduce the term of imprisonment . . . aif at finds that

‘extraordinary and compelling reasons’ warrant such a reduction.”
Case 3:13-cr-00013-REP Document 128 Filed 07/20/21 Page 4 of 9 PagelD# 1324

It is settled that the burden is on the defendant to prove that
extraordinary and compelling reasons exist for compassionate

release under § 3582(c) (1) (A) (i). United States v. White, 378 F.

 

Supp.3 784, 785 (W.D. Mo. 2019).

The “mere existence of COVID-19 in society and the possibility
that it may spread to a particular prison alone cannot
independently justify compassionate release, especially
considering the Bureau of Prison’s statutory role, and extensive
professional efforts to curtail the virus’ spread. United States
v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020). In assessing whether
the record shows the existence of extraordinary and compelling
reasons for compassionate release, courts consider, inter alia,
the guidance of the CDC, and non-binding policy statements of the

United States Sentencing Guidelines. See United States v. Beck,

 

425 F. Supp. 3d 573, 581-82 (M.D.N.C. 2019). The policy statements
are not binding but are informative and may be considered. United
States v. McCoy, 981 F.3d 271, 276 (4th Cir. 2020). The cases
teach that, to constitute extraordinary and compelling reasons for
compassionate release, medical conditions must be serious. Also,
it is generally true that “chronic conditions that can be managed
in prison are not a sufficient basis for compassionate release.”
United States v. Ayon-Nunez, No. 1:16-cr-130, 2020 WL 704785, at

*2-3 (E.D. Cal. Feb. 12, 2020).
Case 3:13-cr-00013-REP Document 128 Filed 07/20/21 Page 5 of 9 PagelD# 1325

To establish existence of “extraordinary and compelling”
reasons for compassionate release because of COVID-19, the
defendant must show “both a particularized susceptibility to the
disease and a particularized risk of contracting the disease at

{his] prison facility.” United States v. White, F. Supp.3d

 

, 2020 WL 1906845, at *1 (E.D. Va. April 23, 2020) (quoting

United States v. Feiling, 453 F. Supp.3d 832, 840 (E.D. Va. 2020)).

 

1. Particularized Susceptibility

The defendant has established that he suffers from
gastroesophageal reflux disease without esophagitis, gastritis
with bleeding, an enlarged prostate, chronic kidney disease, stage
3 (moderate), and colon cancer. The colon cancer was surgically
removed and no longer appears to be a factor in Jones’ medical
condition. Nor is it a factor in the particularized
susceptibility analysis.

Of the other identified conditions, only kidney disease is
listed by the CDC as presenting an increased health risk if COVID-
19 is contracted. Thus, Jones has shown a higher susceptibility
to COVID-19.

However, the fact that a defendant has established a higher

susceptibility to COVID-19 does not resolve the particularized

susceptibility requirement because the identified risk factor

conditions must be serious to constitute extraordinary and
Case 3:13-cr-00013-REP Document 128 Filed 07/20/21 Page 6 of 9 PagelD# 1326

compelling reasons. It appears from the record that the
conditions on which Jones bases his motion, including the kidney
disease, are “chronic conditions that can be managed in prison
[and thus] are not a sufficient basis for compassionate release.”

United States v. Ayon-Nunez, No. 1:16-cr-130, 2020 WL 704785, at

 

*2-3 (E.D. Cal. Feb. 12, 2020). In addition, Jones has not
established that his medical needs cannot be met while incarcerated
and, indeed, the medical records filed herein outline that he
receives regular medical care, adjustment of his medications, and
testing related to the chronic health issues. Further, Jones has
contracted COVID-19, recovered from it, and has now been fully
vaccinated so the risk from COVID-19 must be considered slight.

In sum, Jones has not met the particularized susceptibility
risk facet of the applicable test.

2. Particularized Facility Risk

Nor has Jones met the particularized facility risk component
of the appropriate test. His motion cites press releases and
information respecting the instances of COVID-19 among inmates and
staff at BOP facilities nationwide, but provides no real
evidentiary support of a particularized risk of contracting the |
disease at FCI Fort Dix, the defendant’s facility of incarceration,
now that the facility has brought the previous episode (in which

Jones contracted COVI-19) under control. Further, the record
Case 3:13-cr-00013-REP Document 128 Filed 07/20/21 Page 7 of 9 PagelD# 1327

reflects that, at the time of the filing of the Government’s
papers, FCI Fort Dix had 14 active case of COVID-19 among inmates,
41 active cases of COVID-19 among staff and that over 1,800 inmates
(including Jones) previously had contracted, and recovered from,
COVID-19. In addition, all inmates who have tested positive are
being appropriately treated and isolated in accord with the
appropriate CDC guidelines that have been adopted by the Bureau of
Prisons. Over 1,400 inmates have received full doses of the COVID-
19 vaccine.

On this record, Jones has not met the particularized facility
component of the applicable test.

3. Assessment Under 18 U.S.C. § 3553 (a)

But, even if Jones had met the particularized risk assessment
and the particularized facility assessment (which he has not), it
would be appropriate to deny compassionate release in perspective
of the sentencing factors prescribed by 18 U.S.C. § 3553(a).
Compassionate release, of course, is appropriate only where the
defendant is not a danger to the safety of any other person or of
the community. The defendant argues, in conclusory fashion, that
he is not a danger to the community. That, he says, is largely

because he is a changed man.
Case 3:13-cr-00013-REP Document 128 Filed 07/20/21 Page 8 of 9 PagelD# 1328

But the record shows that Jones is a five time convicted drug
dealer who has received considerable sentencing leniency on past
convictions, but has returned to drug dealing when released from
prison on each occasion. He clearly presents a high risk of
recidivism and a consequent risk of danger to the community.
Decisional law long ago settled that drug dealing presents great
risks of danger to the community from the product itself and from
activities and conduct involved in selling the product.

Jones, it is true, has taken educational courses and has done
well in prison. However, those efforts at rehabilitation do not
overcome the offense conduct and Jones’ serious criminal history
which teach that, efforts at rehabilitation notwithstanding, the
sentence, as imposed, is necessary to protect the public, promote
respect for the law, and deter Jones who has never benefitted from
previous leniency, and, indeed, has always returned quickly to his
dangerous trade. In sum, the assessment of the 18 U.S.C. § 3553

sentencing factors counsel against reducing Jones’ sentence.

CONCLUSION
For the reasons set forth above, the defendant’s pro se Second
Motion for Compassionate Release Pursuant to 18 U.S.C. §

3582(c) (1) (A) (ECF No. 117) and the MOTION FOR COMPASSIONATE
Case 3:13-cr-00013-REP Document 128 Filed 07/20/21 Page 9 of 9 PagelD# 1329

RELEASE PURSUANT TO SECTION 603(b) OF THE FIRST STEP ACT (ECF No.
122} will be denied.
It is so ORDERED.

/s/ Re

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: July ‘Wag, 2021
